 
 
IV 
111th CONGRESS
2d Session
H. RES. 1177 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2010 
Mr. Minnick (for himself and Mr. Simpson) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit congressional earmarks, limited tax benefits, and limited tariff benefits. 
 
 
That 
 (a)clause 9 of rule XXI is amended by striking paragraphs (a) through (d), by redesignating paragraphs (e), (f), and (g) as paragraphs (b), (c), and (d), respectively, and by inserting before paragraph (b) the following new paragraph: 
 
(a)It shall not be in order to consider— 
(1)a bill or joint resolution reported by a committee if it or the accompanying report contains a congressional earmark, limited tax benefit, or limited tariff benefit; 
(2)a bill or joint resolution not reported by a committee if it contains a congressional earmark, limited tax benefit, or limited tariff benefit; 
(3)an amendment to a bill or joint resolution if it contains a congressional earmark, limited tax benefit, or limited tariff benefit; or 
(4)a conference report to accompany a bill or joint resolution if it or the accompanying joint explanatory statement prepared by the managers on the part of the House on the part of the Senate contains a congressional earmark, limited tax benefit, or limited tariff benefit.. 
(b)Clause 6(c) of rule XIII of the Rules of the House of Representatives is amended by inserting before the period at the end the following: , or a rule or order that would waive clause 9(a) of rule XXI. 
 
